By the Court.
The only question in the present case is, whether the testimony of other fraudulent dealings between the parties about the same time of the one in question, was properly admissible in the case. The general rule of evidence will undoubtedly exclude other independent transactions. But in a question of intention, like the present, such evidence is admitted, even in criminal cases of the gravest importance.
It is usually the only mode of proving such matters. Purpose and intention, especially when there is an obvious motive for disguise, is only to be reached by inference, and safe inference can *528almost now be made from a single transaction, especially when the form of the act is in itself indifferent and of hourly occurrence. This kind of evidence is always resorted to for the purpose of establishing the fact of guilty knowledge, in uttering forged paper or coin, and is carried much farther in our practice than in England. But where any considerable doubt rests upon the cotemporaneous transactions, they weigh nothing, and so the jury were told in this case.
But in cases of this kind there is a probable connection in a series of sales, nearly at the same time, the result of which, is to strip a man of his available property and enable him to leave the country. It would be impossible, generally, to show the object and intention of the parties, without allowing everything to come into the case, which might fairly be supposed to have a connection with the general design to be ultimately accomplished. A fraudulent transaction between the same parties, which had no connection with the particular failure, might not be competent evidence. But all which regarded the very failure and absconding, and it would seem the testimony objected to had such connection, should go before the jury. If this were not so, it would be in the power of parties, by subdividing such transactions, to altogether destroy the force of the evidence resulting from their general character.
The charge of the court upon this point seems to have been unexceptionable.
Judgment affirmed.